Citation Nr: 1802838	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  16-27 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1955 to March 1963.  

These matters come before the Board of Veterans Appeals' (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran submitted a statement, requesting reconsideration of his claims in September 2014.  The RO again denied the claims in a March 2015 rating decision.  

The Veteran testified before the undersigned Veterans Law Judge in a December 2017 video conference hearing.  A transcript of that hearing has been associated with the file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records are unavailable and he was notified of such.  He provided credible testimony during the December 2017 hearing regarding the onset of his claimed bilateral hearing loss and tinnitus symptoms.  

Of record, there is one audiological examination and it does not confirm whether Maryland CNC word list was administered.  There are two private treatment records noting some hearing loss.  In a May 2015 phone contact record, the Veteran stated that he receives treatment from a private audiologist.  

The Veteran has not been provided with a VA audiological examination in relation to his claims.  The record before the Board indicates that the claimed disabilities have a causal connection to his active military service.  An audiological examination should be conducted to determine whether the Veteran has a hearing loss disability and a tinnitus disability throughout any portion of the appeal period and, if so, whether it is related to any in-service noise exposure.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records related to the Veteran's bilateral hearing loss claim and tinnitus claim. 

The Veteran should also be afforded the opportunity to identify and/or submit any outstanding private treatment records- to include any records related to the Veteran's reported treatment by a private audiologist.  

2.  There is an audiogram dated April 2016 that has been associated with the file.  The AOJ is to perform appropriate development to ascertain whether the audiologist used the Maryland CNC word list when conducting the speech discrimination portion of this examination.  

3.  The AOJ should schedule the Veteran for a VA audiological examination with an appropriate examiner to determine the current nature and etiology of the claimed bilateral hearing loss disability and claimed tinnitus disability.  The claims file must be made available to the examiner for review, and the examiner should note that it has been reviewed in full.  

The examiner should elicit from the Veteran a complete history of his claimed hearing loss and tinnitus disorders.  Any tests or studies deemed necessary should be conducted. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination, and all necessary diagnostic testing, the examiner should respond to each of the following:

For any established hearing loss or tinnitus, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that any such disability was either caused or aggravated by his military service, to include in-service noise exposure.

For purposes of this opinion, the examiner is asked to presume that the Veteran had noise exposure during service.

The examiner should provide a complete rationale for any opinions provided. 

4.  After completion of the above, the AOJ should review the expanded record and readjudicate the claims.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




